DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 27, line 2: delete “a” before the newly added “the”
Response to Arguments
Applicant’s amendments and arguments with respect to 35 USC 102(a)(1) rejection of claims 21-40 have been fully considered and are persuasive.  Applicant argues that Itoh (US Patent 8,887,897) does not disclose using values from a further motorized roller and does not compare values between different motorized rollers. Instead, applicant argues that Itoh uses fault diagnosis for the roller conveyor 20 which is performed by comparing criterial parameters as the "criterial information" and the operating parameters obtained at the time of diagnosis as present status information and the critical parameters are stored in the zone controllers la and 1b, along with a plurality of fault diagnosis programs and the operating parameters are obtained at the time of the diagnosis as present status information.  The examiner agrees with this assessment.  Therefore, the 35 USC 102(a)(1) rejection has been withdrawn and claims 21-40 are allowed.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of comparing the determined current of two or more of the plurality of motorized rollers and the determined current of a further motorized roller is used as the reference value for the comparison in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/2/2022